DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 17-18 in the reply filed on 11/09/2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what applicant is saying here “extent of the first one of the plurality of trench electrode structures”. What extent, in what direction?

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,12,17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hatakenaka et al (US Pub No. 20180286975).


 	With respect to claim 1, Hatakenaka et al discloses a semiconductor body (230,Fig.13) including a first main surface (top surface, Fig.13); a plurality of trench electrode structures extending in parallel along a first lateral direction (where 207 is formed,Fig.13), a first one of the plurality of trench electrode structures including a gate electrode (208,Fig.13); a gate contact electrically connected to the gate electrode in a gate contact area (211,Fig.13), the gate contact area being arranged in a first section along the first Lateral direction (215,Fig.13); a source contact area (214a,b,Fig.13)  arranged in a second section  along the first lateral direction (Fig.13); and an isolation structure (205,220,Fig.13) arranged between the gate contact and the semiconductor body in the gate contact area, wherein a bottom side of the isolation structure is arranged between a bottom side of the first one of the plurality of trench electrode (bottom of 207,Fig.13) structures and the first main surface along a vertical direction (Fig.13), wherein the gate contact extends up to or below the first main surface along the vertical direction (Fig.13).

 	With respect to claim 12, Hatakenaka et al discloses wherein a first part of the first one of the plurality of trench electrode structures is arranged between the isolation structure and the
first main surface (the trench starts from 205, so where 211 is formed in the trench is between isolation structure and and the main surface,Fig.13).

 	With respect to claim 17, Hatakenaka et al discloses  forming a plurality of trench electrode structures (where 208 is formed, Fig.13) in a semiconductor body (230,Fig.13) including a first main surface (top surface,Fig.13), the plurality of trench electrode structures extending in parallel along a first Lateral direction (Fig.13), a first one of the plurality of trench electrode structures including a gate electrode (208,Fig.13); forming a gate contact (top portion of 211,Fig.13) electrically connected to the gate electrode in a gate contact area, the gate contact area being arranged in a first section (215,Fig.13) along the first lateral direction ( x direction,Fig.13), and a source contact area (212,Fig.13) being arranged in a second section (214a-b,Fig.13)  along the first lateral direction (x direction,Fig.13); forming a source contact area (204,Fig.13) arranged in a second section along the first lateral direction ( x direction,Fig.13); and forming an isolation structure ( 205,220,Fig.13) arranged between the gate contact and the semiconductor body in the gate contact area (Fig.13), wherein a bottom side of the isolation structure is arranged between a bottom side of the first one of the plurality of trench electrode structures (Fig.13) and the first main surface along a vertical direction (Y direction,Fig.13), wherein the gate contact extends up to or below the first main surface along the vertical direction (Fig.13). 

 	With respect to claim 18, Hatakenaka et al discloses forming a recess (between 205,Fig.13) in the isolation structure; and forming a part of the first one of the plurality of trench electrode (lower portion of  211,Fig.13)  structures in the recess.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakenaka et al (US Pub No. 20180286975), in view of Yamaguchi (US Pub No. 20180269278).


 	With respect to claim 3, Hatakenaka et al does not disclose wherein the isolation structure comprises a dielectric including at least one of a shallow trench isolation (STI) and a local oxidation of silicon (LOCOS). On the other hand, Yamaguchi discloses a dielectric including a local oxidation of silicon (LOCOS) (16,Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Hatakenaka et al according to the teachings of such that a locos is used as isolation layer since it is very cost effective method.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakenaka et al (US Pub No. 20180286975).
  	
 	With respect to claim 13, Hatakenaka et al discloses wherein the first one of the plurality of trench electrode structures (in 215 region,Fig.13) and another one of the plurality of trench electrode (in 214b,Fig.13). However, it does not explicitly disclose structures are merged by a first transverse trench electrode structure extending along the second lateral direction in the .

 	Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALI NARAGHI/Examiner, Art Unit 2895